UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7489


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

JON KARL THOMPSON,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-hc-02253-FL)


Submitted: April 18, 2019                                         Decided: April 22, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jon Karl Thompson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jon Karl Thompson appeals the district court’s order denying his motion to set

aside the judgment finding him to be a sexually dangerous person and civilly committing

him pursuant to 18 U.S.C. § 4248 (2012). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Thompson, No. 5:15-hc-02253-FL (E.D.N.C. Nov. 21, 2018).          We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2